Per Curiam
(on motion for rehearing). The day prior to the handing down of our original opinion herein, the United States supreme court decided Local 174, Teamsters, Chauffeurs, Warehousemen & Helpers v. Lucas Flour Co. (1962), 369 U. S. 95, 82 Sup. Ct. 571, 7 L. Ed. (2d) 593. This case involved an action in a state court in Washington to recover damages against a union for a strike which, it was alleged, breached a collective-bargaining contract. The court affirmed the judgment below in favor of the employer.
The collective-bargaining contract contained no express clause prohibiting strikes or lockouts, but the dispute which *110bled to the strike was one which the contract required to be submitted to final and binding arbitration. The court held that there was an implied covenant in the contract which prohibited a strike under such circumstances. However, the significant portion of the opinion, in so far as the instant case is concerned, is contained in this sentence (369 U. S. p. 106):
“What has been said is not to suggest that a no-strike agreement is to be implied beyond the area which it has been agreed will be exclusively covered by compulsory terminal arbitration.”
We expressly pointed out in our original opinion herein that the union’s demands upon the employers for changes in the contracts were not subject to the arbitration clause of the contracts. The commission’s brief on rehearing presents no new arguments which cause us to doubt the soundness of any of the points decided in our original opinion. The only ground upon which the commission determined that the lockout was not precipitated by a bona fide labor dispute was that it was held to violate an implied no-strike, no-lockout clause of the collective-bargaining contracts. However, we deem it advisable to point out that there may be situations in which a lockout would not qualify as a bona fide labor dispute, even though it did not constitute a breach of contract on the part of the employer.
The motion for rehearing is denied without costs.